Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a chamber wall surface temperature decrease suppression member configured to suppress a temperature decrease of the wall surface of the chamber" in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan (4,278,867).
Regarding claim 1, Tan discloses a heating apparatus (Fig. 1), comprising: a chamber (10, Fig. 1) configured to accommodate an object (a plurality of multi-circuit chips 14, Fig. 1), [the object producing an evaporated substance upon heating – this limitation is a characteristic of the workpiece and does not provide any structure to the heating apparatus]; a stage (work support 11, Fig. 1) on which the object (14) accommodated in the chamber (10) is placed, the stage (11)  partitioning an internal space of the chamber into a lower region at a lower portion and an upper region at an heating mechanism (laser 26, Fig. 1) configured to heat the object (14) placed on the stage (11); and a gas supplier (identified as “Inert Gas” in Fig. 1) configured to supply gas to the lower region (via valve 62 and line 61, Fig. 1) wherein the chamber (10) has an outlet port (opening 22 of conduit 21, Fig. 1) for discharging fluid from the chamber (Col. 3, lines 10-14), the outlet port (22) being formed in the upper region (an upper region above the region that introduce inert gas into the chamber, Fig. 1), and wherein the stage (11) includes a gap (gap between the stage (11) and the side wall where the inert gas entered the chamber 10, shown in Fig. 1)  through which the gas supplied (Inert Gas) to the lower region by the gas supplier flows from the lower region to the upper region along a wall surface of the chamber (the insert gas will fill the gap as well as fill the upper region).
Regarding claim 2, Tan discloses the heating apparatus according to claim 1, and further disclose a chamber wall surface temperature decrease suppression member (transparent window 16 made of calcium fluoride which constitutes a top wall of the chamber 10, Col. 3, lines 65-68, Fig.1) configured to suppress a temperature decrease of the wall surface of the chamber (calcium fluoride has thermal insulation properties that suppress a temperature decrease of the wall surface of the transparent window).
Regarding claim 3, discloses the heating apparatus according to claim 1, further comprising a substance catcher (roughing pump 19, Fig. 1) configured to catch the substance, which is contained in the fluid that has flowed out from the chamber via the outlet port (“the cylindrical vacuum chamber 10 is evacuated by roughing pump 19 and diffusion pump 20 connected by conduits 21 through opening 22 in the sidewall of chamber 10”, Col. 3, lines 11 -13). Note: The broadest reasonable interpretation was 
Regarding claim 5, Tan discloses a method for manufacturing a soldered object by using a heating apparatus according to claim 1, the method comprising: providing the object, which has a solder (chips 14, solder balls 15 and ceramic substrate package 12, Fig. 1), in the chamber (10); supplying the gas to the chamber such that the gas supplied to the lower region flows from the lower region to the upper region along a wall surface of the chamber (inert gas shown in Fig. 1); and effecting a solder joint by increasing a temperature of the object (Col. 4, lines 40-46).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art being Tan, discloses the heating apparatus according to claim 3 and further disclose a discharge channel (conduit 21, Fig. 1) for introducing, to the substance catcher (19), the fluid that has flowed out via the outlet port (22); a vacuum pump (20) configured to suction the fluid from the chamber (10), the vacuum pump (20) being disposed downstream of the substance catcher (19 as shown in Fig. 1). Tan fails to teach or suggest “a bypass channel configured to enable the fluid that has flowed out from the chamber to bypass the substance catcher and be delivered to the vacuum pump; an on-off valve configured to open and close the bypass channel; a . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761